                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


GESTURE TECHNOLOGY PARTNERS,                    §
LLC,                                            §
                                                §
                Plaintiff,                      §
                                                §
v.                                              §   CIVIL ACTION NO. 2:21-CV-00041-JRG
                                                §
SAMSUNG ELECTRONICS CO., LTD.,                  §
SAMSUNG ELECTRONICS AMERICA,                    §
INC.,                                           §

                Defendants.

                                          ORDER
       Before the Court is Plaintiff Gesture Technology Partners, LLC’s Unopposed Motion to

Withdraw Chad Ennis as Counsel (Dkt. No. 14) (the “Motion”). In the Motion, Plaintiff requests

that Chad Ennis of Williams Simons & Landis PLLC be permitted to withdraw as counsel of record

and represents that Plaintiff will continue to be represented by other counsel of record from
   .
Williams Simons & Landis PLLC.

       Having considered the Motion, the Court finds that it should be and hereby is GRANTED.

Accordingly, it is ORDERED that Chad Ennis of Williams Simons & Landis PLLC be permitted

to withdraw as counsel of record for Plaintiff in the above-captioned case.      It is further

ORDERED that the Clerk shall terminate Chad Ennis as counsel of record and all electronic

notifications to him.

      So ORDERED and SIGNED this 28th day of April, 2021.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE
